COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Samuel L. Milledge, Sr. v. Affinipay LLC, D/B/A Lawpay

Appellate case number:    01-18-00466-CV

Trial court case number: 2017-55101

Trial court:              333rd District Court of Harris County

Date motion filed:        January 24, 2019

Party filing motion:      Appellant


       It is ordered that the motion to vacate dismissal and reinstate appeal is denied. See TEX.
R. APP. P. 49.3.


Judge’s signature: /s/ Chief Justice Sherry Radack
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.


Date: __March 28, 2019___